Appeal by the Town of Hempstead, the Board of Appeals of the Town of Hempstead, and the Department of Buildings of the Town of Hempstead, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the May 2009 and July 2009 Appellate Division orders appealed from do not finally determine the proceeding within the meaning of the Constitution. Appeal by the Town Board of the Town of Hempstead, insofar as taken from the Appellate Division order that, among other things, denied its motion to intervene, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the Appellate Division order affirming the judgment of Supreme Court granting the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Town Board of the Town of Hempstead is not a party to this proceeding.